Exhibit 10.3

2018 and 2019 Executive Officer Compensation Arrangements

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

Name

2018
Annual Base
Salary as of

March 1

2018
Targeted Bonus
(paid in 2019)

2019
Annual Base
Salary as of

March 1

2019
Targeted Bonus
(to be paid in

2020)

William M. Greenman

President and Chief Executive Officer

$620,000

60%

$650,000

65%

Kevin D. Green

VP, Finance and Chief Financial Officer

$389,844

40%

$409,336

45%

Richard J. Benjamin

Chief Medical Officer

$415,167

40%

$429,698

45%

Laurence M. Corash, M.D.

Chief Scientific Officer

$426,606

40%

$441,537

45%

Vivek Jayaraman

Chief Commercial Officer

$414,100

40%

$434,805

45%

Chrystal N. Menard

Chief Legal Officer and General Counsel

$386,958

40%

$402,436

45%

Carol Moore

Senior Vice President, Regulatory Affairs and Quality

$355,002

40%

$367,427

45%

 